Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 1 of 34




                   Exhibit 1
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 2 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 3 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 4 of 34
            RECEIVED AS STATUTORY REGISTERED AGENT
on 10 May, 2019 and served on defendant or named party on 15 May, 2019
             by the Florida Department of Financial Services
                                                                         Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 5 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 6 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 7 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 8 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 9 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 10 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 11 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 12 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 13 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 14 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 15 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 16 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 17 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 18 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 19 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 20 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 21 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 22 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 23 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 24 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 25 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 26 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 27 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 28 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 29 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 30 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 31 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 32 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 33 of 34
Case 1:19-cv-22231-DPG Document 1-1 Entered on FLSD Docket 05/31/2019 Page 34 of 34
